Order filed September 2, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-15-00721-CR
                                  ____________

                        BRENETTA SHERMAN, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


                   On Appeal from the 230th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1389343

                                    ORDER

      According to information provided to this court, appellant’s notice of appeal
appears to be untimely. Our records reflect that appellant was sentenced April 15,
2014. Our information reflects that appellant did not file a timely motion for new
trial. Therefore, her notice of appeal was due May 15, 2014, but it was not filed
until August 3, 2015.
      The clerk’s record has not been filed in this appeal. To determine our
jurisdiction over this appeal, we issue the following order for a partial clerk’s
record.

      We order the Harris County District Clerk to file a partial clerk’s record with
the clerk of this court on or before October 2, 2015. In order that this court may
ascertain its jurisdiction over the appeal, the partial clerk’s record shall contain
(1) the judgment being appealed; (2) any motion for new trial, other post-judgment
motion, or request for findings of fact and conclusions of law; and (3) the notice of
appeal.



                                       PER CURIAM